WEST, J.
(dissenting) : I agree fully with the foregoing construction of the statutes involved, but do not believe the alternative writ should be allowed.
From the affidavit attached to the motion and from the reply brief it is apparent that the main purpose sought to be accomplished by the motion is the securing of an opinion concerning the validity of certain statutes, in time for possible new legislation before the adjournment of the present legislature. As said by Lord Chief Justice Denman, in The Queen v. The Directors of the Blachwall Railway, 9 Dowling’s Rep. (Eng.) 558:
“When there is a doubt as to the mode of proceeding under an act of parliament, the parties must act on their own responsibility, and not come and ask advice from the court, which is not bound to give them directions before a matter is properly ripe for a judicial determination.”
It appears also that before this motion was filed an action had been begun in the district court of Wyandotte county against the defendant for a bill of discovery, for an accounting, and for statutory penalty. If section 365 of the code of civil procedure does not provide adequate means for the production of the book in question, if such exists, it would seem that the rec*177ords of the probate court would furnish fairly adequate information for use in a suit for an accounting. The writ is largely discretionary, and should not be granted unless the right thereto be clear and the purpose sought legitimate. (The State, ex rel. Wells, v. Marston, 6 Kan. 524; Board of Education v. Spencer, 52 Kan. 574; Hughes v. Parker, 63 Kan. 297, 306, 307; Nation v. Gove County, 77 Kan. 381, 383, 384; State, Relation of McClellan, v. Graves et al., 19 Md. 351; Merrill, Mand. § 68.)